Citation Nr: 0825737	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-03 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and Ms. F.D.




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, and from January to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for hypertension, 
hypotension, and spinocerebellar ataxia, denied entitlement 
to automobile and adaptive equipment or adaptive equipment 
only, and denied entitlement to a total disability rating 
based on individual unemployability (TDIU).  The veteran 
appealed only the issues concerning hypertension, 
spinocerebellar ataxia, automobile and adaptive equipment or 
adaptive equipment only, and TDIU.  

The veteran testified at a Board hearing at the RO in June 
2006; the undersigned Veterans Law Judge presided.  At that 
hearing, the veteran withdrew his appeal of the issue 
relating to spinocerebellar ataxia and to automobile and 
adaptive equipment or adaptive equipment only.  In November 
2006, the Board dismissed the appeal concerning the two 
issues that the veteran had withdrawn and remanded the two 
remaining issues for further development.  

At the June 2006 Board hearing, the veteran discussed issues 
of depression and disabilities affecting his low back, 
bilateral hips, and right leg (see transcript, pp. 27-28).  
The testimony could be construed as new, informal claims.  
Although these items were referred to the RO for appropriate 
action in the Board's November 2006 remand, the record does 
not reflect that any action has been taken.  Therefore, this 
matter is again REFERRED to the RO for appropriate action.

The issues of increased evaluation for arthritis in the left 
knee and for ligamentous instability of the left knee will be 
addressed in a separate Board decision.  

Regrettably, the veteran's appeal must again be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board's November 2006 remand noted that a February 1997 
Board decision had denied service connection for hypertension 
on the basis that clear and convincing evidence established 
that the veteran had hypertension prior to entry onto active 
duty in January 1991, and that his hypertension did not 
undergo an increase in disability during his active military 
service.  The veteran did not appeal that decision.

At no time has the veteran contended, nor does the record 
show, that he had hypertension during the initial period of 
service in the 1960s.  The crux of this claim is whether 
hypertension, shown in clinical records to have pre-dated 
entrance into National Guard service, became aggravated 
during an approximately four-month period in 1991.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) decided that VA's duty 
to notify a claimant seeking to reopen a claim included 
notice of evidence and information necessary to reopen the 
claim and to establish entitlement to the underlying service 
connection claim.  The Court further determined that VA must, 
in the context of a claim to reopen, address the specific 
basis or bases for prior denial and respond with a notice 
that specifically describes what evidence would be necessary 
to substantiate the element(s) required to establish service 
connection as deemed insufficient in the previous denial.  

Because the veteran had not previously been provided with 
notice that complied with Kent, the Board's November 2006 
remand directed the RO to provide such notice to him.  
Unfortunately, the December 2006 letter the AMC sent the 
veteran did not correctly state the reason for the Board's 
February 1997 denial - that clear and convincing evidence 
established that hypertension existed prior to the veteran's 
entry onto active duty in January 1991 and that the pre-
existing hypertension did not undergo any increase in 
disability (i.e., was aggravated) while he was on active duty 
during that period of service.  Rather, the letter noted 
several normal blood pressure readings concerning the 
veteran's earlier period of service, as well as normal blood 
pressure readings just before and during his second period of 
service.  The letter did not mention that private medical 
evidence has shown a diagnosis of hypertension prior to his 
entry onto active duty in 1991, nor did it discuss the reason 
for the Board's previous denial of service connection.  As 
such, it did not notify him of the evidence necessary to 
reopen his service connection claim and to substantiate his 
service connection claim, in accordance with Kent and with 
the Board's remand.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's November 2006 remand was 
not completed by the RO, the appellant's appeal is not yet 
ready for final appellate consideration.  

Because a determination of whether TDIU is warranted, on 
either a schedular or an extraschedular basis, could be 
materially affected by a favorable determination regarding 
the service connection claim, the Board concludes that a 
decision on the TDIU claim should be deferred pending the 
further development directed below.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a notice consistent 
with 38 U.S.C.A. § 5103(a) and Kent that 
notifies the veteran that his claim for 
service connection for hypertension was 
previously denied on the basis that clear 
and convincing evidence established that 
he had hypertension prior to entry onto 
active duty in January 1991, and that his 
hypertension did not undergo an increase 
in disability during his active military 
service, and that informs him of (a) 
specific evidence and information 
necessary to reopen the hypertension 
claim; and (b) what specific evidence 
would be required to substantiate the 
element(s) needed to grant service 
connection for hypertension.  

2.  Also advise the veteran that he may 
submit any additional evidence concerning 
his hypertension and his claim of 
entitlement to TDIU not already of record 
while the case is on remand status. If he 
needs VA assistance to obtain such 
missing records, then he must supply 
sufficient information about the sources 
of such evidence to enable VA to assist 
him. If he does so, then help him obtain 
the missing records consistent with the 
duty to assist.

3.  Following the above development, the 
RO should review and readjudicate the 
claims addressed in this remand order.  
If any benefit sought on appeal remains 
denied, then provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) that 
discusses governing law and regulations 
and a summary of all evidence added to 
the record after the issuance of the last 
SSOC, providing them an opportunity to 
respond to it.  Thereafter, if in order, 
return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


